 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    EDWARD N. THOMAS,                                  Case No. 1:19-cv-01501-JDP
11                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS TO
                                                         DENY MOTION TO PROCEED IN FORMA
12            v.                                         PAUPERIS AND REQUIRE PAYMENT OF
                                                         FILING FEE IN FULL WITHIN TWENTY-
13    C. PFEIFFER, et al.,                               ONE DAYS
14                       Defendants.                     ECF No. 2
15                                                       OBJECTIONS DUE WITHIN 14 DAYS
16                                                       ORDER TO ASSIGN CASE TO DISTRICT
                                                         JUDGE
17

18          Plaintiff Edward N. Thomas is a state prisoner proceeding without counsel in this civil

19   rights action brought under 42 U.S.C. § 1983. On October 28, 2019, plaintiff filed an application

20   to proceed in forma pauperis under 28 U.S.C. § 1915. ECF No. 2.

21          The Prison Litigation Reform Act provides that “[i]n no event shall a prisoner bring a civil

22   action . . . under this section if the prisoner has, on 3 or more occasions, while incarcerated or

23   detained in any facility, brought an action or appeal in a court of the United States that was

24   dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief

25   may be granted, unless the prisoner is under imminent danger of serious physical injury.” 28

26   U.S.C. § 1915(g). Plaintiff has had three or more actions dismissed as frivolous, as malicious, or

27

28
                                                        1
 1   for failing to state a claim upon which relief maybe granted.1 Plaintiff has been informed in at

 2   least one other case that he is subject to § 1915(g).2

 3          Plaintiff has not satisfied the imminent danger exception to § 1915(g). See Andrews v.

 4   Cervantes, 493 F.3d 1047, 1053-55 (9th Cir. 2007). Plaintiff seeks to challenge his transfer from

 5   Salinas Valley State Prison to Kern Valley State Prison, alleging that the transfer was illegal. See

 6   ECF No. 1 at 3-4, 7. Plaintiff then proceeds to list many unpleasant experiences that he has had

 7   at Kern Valley, from not being able to wear his personal Nike Basketball shoes, id. at 8, to an

 8   account of one time that he was not able to get copies of legal documents made because he did

 9   not have the documents with him, id. at 12-14. Because plaintiff challenges past misconduct, it

10   does not appear that plaintiff faces an imminent danger.

11          Accordingly, plaintiff’s in forma pauperis application should be denied, and he should

12   pay the filing fee in full, since he has accrued three or more strikes and was not under imminent

13   danger of serious physical harm at the time this action was initiated. See 28 U.S.C. § 1915(g).

14          Order

15          The clerk of court is directed to assign this case to a district judge who will review these

16   findings and recommendations.

17          Findings and Recommendations

18          Based on the foregoing, it is hereby recommended that:

19          1. plaintiff’s in forma pauperis application, ECF No. 2, be DENIED;

20          2. plaintiff be required to pay the $400 filing fee in full within twenty-one days of adoption
21              of these findings and recommendations; and

22          3. if plaintiff fails to pay the $400 filing fee in full within twenty-one days of adoption of

23              these findings and recommendations, all pending motions be terminated, and this action

24              be dismissed without prejudice.

25          These findings and recommendations are submitted to a district judge under 28 U.S.C.

26   1
       The cases include Thomas v. Terhune, No. 1:03-cv-5467 (E.D. Cal. 2006); Thomas v. Terhune,
27   No. 06-15901 (9th Cir. 2006); and Thomas v. Lamarque, No. 07-16437 (9th Cir. 2009).
     2
       See Thomas v. Felker, No. 2:09-cv-2486, 2012 U.S. Dist. LEXIS 80880 (E.D. Cal. June 8,
28   2012) (finding plaintiff to be a three-striker under the PLRA).
                                                         2
 1   § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States District Court,

 2   Eastern District of California. Within fourteen days of the service of the findings and

 3   recommendations, the parties may file written objections to the findings and recommendations

 4   with the court and serve a copy on all parties. That document should be captioned “Objections to

 5   Magistrate Judge’s Findings and Recommendations.” The district judge will review the findings

 6   and recommendations under 28 U.S.C. § 636(b)(1)(C).

 7
     IT IS SO ORDERED.
 8

 9
     Dated:     April 4, 2020
10                                                     UNITED STATES MAGISTRATE JUDGE
11

12   No. 204.
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
